 
Exhibit 10.1

MICROFLUIDICS INTERNATIONAL CORPORATION
 
NOTICE OF GRANT OF STOCK OPTION
 
Microfluidics International Corporation (the “Company”) has granted Participant
an Option to purchase shares of its Common Stock, par value $.01 per share, as
follows:
 
 
Optionee:
 
 
Date of Grant:
 
 
Total Number of Option Shares Granted:
 
 
Exercise Price per Share:
 
 
Is this an Incentive Stock Option?:
 
 
Option Plan Pursuant to Which Option Was Granted:
 



 
     MICROFLUIDICS INTERNATINALCORPORATION

 
      By:                            
                                                 
 
                          Title:
CEO                                                                                                                             
 


 
                PARTICIPANT

 
                By:                                                                     
                                               
 
                Printed
Name:                                                    
                                                               
 


 

 
 

--------------------------------------------------------------------------------

 

MICROFLUIDICS INTERNATIONAL CORPORATION
 
EMPLOYEE STOCK OPTION AGREEMENT
 
Microfluidics International Corporation (the “Company”) has granted Participant
an Option to purchase certain Shares in accordance with the Company’s 2006 Stock
Plan, which grant(s) are subject to the following terms and conditions.
 
1. DEFINITIONS.  As used herein, the following definitions shall apply:
 
(a) “Administrator” means the Board or any of its Committees as shall be
administering the Award.
 
(b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of the State of
Delaware and the Commonwealth of Massachusetts.
 
(c) “Award” means a the grant of Options under this Agreement as expressed in a
Notice(s) of Grant.
 
(d) “Award Agreement” means each Award as governed by this Agreement.
 
(e) “Board” means the Board of Directors of Microfluidics International
Corporation.
 
(f) “Cause” means:
 
(i) Participant’s willful and continued failure to perform the duties and
responsibilities of his position after there has been delivered to Participant a
written demand for performance from the Participant’s direct supervisor (or more
senior executive; or, in the case of the chief executive officer, the Board)
which describes in reasonable detail the basis for the belief that Participant
has not substantially performed his duties and provides Participant the
opportunity to present to the Company’s chief executive office (or if the
Participant is the Company’s chief executive officer, the Board) his good faith
reasons for not so performing and, if the Company’s chief executive officer (or
Board, as the case may be) does not agree with such reasons, and the failure of
the Participant to take corrective action (in the sole determination of the
Company’s chief executive officer (or if the Participant is the Company’s chief
executive officer, the Board)) within fifteen (15) days;
 
(ii) Any act of personal dishonesty taken by Participant in connection with his
responsibilities to the Company;
 
(iii) Participant’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes could have a material detrimental effect on the
Company’s reputation or business;
 
(iv) A breach of any fiduciary duty owed to the Company by Participant;
 
(v) Participant being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Participant
admits or denies liability);
 
(vi) Participant (A) obstructing or impeding; (B) endeavoring to influence,
obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”).  However, Participant’s failure to waive
attorney-client privilege relating to communications with Participant’s own
attorney in connection with an Investigation will not constitute “Cause”; or
 
(vii) Participant’s disqualification or bar by any U.S. governmental or
self-regulatory authority from serving the Company in his or her capacity as
determined by the Board, or Participant’s loss of any U.S. governmental or
self-regulatory license that is reasonably necessary for Participant to perform
his responsibilities to the Company.
 
(g) “Change in Control” means the occurrence of any of the following events:
 
(i) Any person becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities;
 

--------------------------------------------------------------------------------


(ii) The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or
 
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least (50%) of the total
voting power represented by the voting securities of the Company of such
surviving entity outstanding immediately after such merger or consolidation.
 
(h) “Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
(i) “Committee” means a committee, which may consist of one or more persons whom
may or may not be Board members, as is consistent with the Applicable Laws,
appointed by the Board.
 
(j) “Common Stock” means the common stock of the Company.
 
(k) “Company” shall mean Microfluidics International Corporation and any
successor corporation thereto.
 
(l) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary as an independent contractor to render services to
such entity.
 
(m) “Director” means a member of Microfluidics International Corporation’s Board
of Directors.
 
(n) “Disability” shall have the meaning specified in the Plan.
 
(o) “Effective Date” as to any particular grant of Options shall be the same as
the Date of Grant as set forth in the Notice of Grant associated therewith.
 
(p) “Employee” means any person employed by the Company or by any Parent or
Subsidiary of the Company.  An Employee shall not cease to be an Employee in the
case of:  (i) any leave of absence approved by the Company or any leave for
which a return to employment is guaranteed under Applicable Laws, or (ii)
transfers between locations of the Company or between the Company, its Parent,
any Subsidiary, or any successor.  Neither service as a Director nor payment of
a director’s fee by the Company shall be sufficient to constitute “employment”
by the Company.
 
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(r) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the date of
determination, as reported in by any such source as the Administrator deems
reliable;
 
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or
 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
 
(s) “Exercise Price” shall mean the “Option Price per Share” as set forth in the
Notice of Grant.
 
(t) “Initial Vesting Date” shall be the first (1st) anniversary date of the Date
of Grant.
 
(u) “Nonstatutory Stock Option” means any Option not intended to qualify as an
Incentive Stock Option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(v) “Notice of Grant” shall mean the “Microfluidics International Corporation
Notice of Grant of Stock Option” issued pursuant to and governed by this
Agreement.  There may be any number of Notices of Grant governed by this
Agreement.
 
(w) “Number of Option Shares” shall mean the “Total Number of Option Shares
Granted” as set forth in the Notice of Grant.
 
(x) “Option” means this stock option to purchase Shares of Common Stock granted
pursuant to this Agreement.
 

--------------------------------------------------------------------------------


(y) “Optioned Stock” means the Common Stock subject to the Option.
 
(z) “Option Termination Date” shall mean the earlier to occur of:  (1) the date
of termination for Cause of the Participant’s status as a Service Provider, or
(2) the tenth (10th) anniversary of the Date of Grant.
 
(aa) “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(bb) “Participant” means the holder of an outstanding Award granted under the
Plan.
 
(cc) “Plan” means the Microfluidics International Corporation plan pursuant to
which the Award was granted, as specified in the Notice of Grant.
 
(dd) “Service Provider” means an Employee, Director or Consultant.
 
(ee) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 10 of this Agreement.
 
(ff) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code and also include
partnerships, limited liability companies and other entities that are at least
30% owned by the Company.
 
(gg) “Vested Percentage” means:
 
Date
Vested Percentage
Prior to Initial Vesting Date
0
Initial Vesting Date
25%
Second Anniversary of the Effective Date
50%
Third Anniversary of the Effective Date
75%
Fourth Anniversary of the Effective Date
100%



2. GRANT OF OPTION.  The Administrator has authorized the issuance to
Participant of a Notice of Grant to purchase the number of Shares set forth in
said Notice of Grant at the exercise price per Share set forth in the Notice of
Grant, subject to the provisions of this Agreement and the Notice of Grant,
which is incorporated herein by reference.  The Notice of Grant shall specify
whether any particular Option governed by the Award Agreement is or is not be
intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code, provided, however, that in the absence of such specification such
Option shall be deemed to be intended to qualify as an Incentive Stock Option
unless (a) the status of the optionee would make the grant of an Incentive Stock
Option impermissible, (b) the Plan was not approved by the stockholders of the
Company within twelve (12) months before or after the Plan was adopted by the
Company, or (c) the Notice of Grant is dated later than the tenth (10th)
anniversary of the date that the Plan was adopted by the Company (or, if
earlier, the date of the approval of this Plan by the stockholders of the
Company).
 
3. EXERCISE OF THE OPTION.
 
(a) Right to Exercise.  The Option shall be exercisable during its term in
accordance with the Notice of Grant and this Agreement and at such times and
under such conditions as determined by the Administrator.  The Option shall
first become exercisable on the Initial Vesting Date.  Each Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option in the amount equal to the Number of Option Shares multiplied by
the Vested Percentage, less the number of Shares previously acquired upon
exercise of the Option.  In no event shall an Option be exercisable for more
Shares than the Number of Option Shares.  Exercising an Option in any manner
approved hereunder shall decrease the number of Shares thereafter available for
sale under the Option by the number of Shares as to which the Option is
exercised.
 
(b) Method of Exercise.  Each Option shall be exercisable by written or
electronic notice to the Company which shall state the election to exercise the
Option, the number of Shares being exercised, and such other representations and
agreements as to Participant’s investment intent with respect to the Shares as
may be required pursuant to the provisions of the Award Agreement.  Such notice
shall be signed by Participant or person entitled to exercise the Option and
shall be delivered to the Company’s Stock Administration Department, or other
authorized representative of the Company, prior to the termination of the Option
as set forth in Section 5 below, accompanied by full payment of the option price
for the number of Shares being purchased.
 

--------------------------------------------------------------------------------


(c) Form of Payment of Option Price.  Subject to the Applicable Laws, such
payment shall be made (1) in cash, by check, or cash equivalent, (2) by tender
of Shares of the Company’s stock owned by Participant  and having a Fair Market
Value not less than the option price, which (i) either have been owned by
Participant for more than six (6) months or were not acquired, directly or
indirectly from the Company, and (ii) have a Fair Market Value not less than the
option price, (3) proceeds from a broker-assisted cashless exercise program
acceptable to the Company, in its sole discretion, (4) by any combination of the
foregoing or (5) such other consideration and method of payment for the issuance
of Shares to the extent permitted by Applicable Laws.
 
(d) Withholding.  At the time the Option is exercised, in whole or in part, or
at any time thereafter as determined by the Company, the Company shall have the
right to withhold the applicable minimum withholding taxes, including but not
limited to federal tax, state tax, foreign taxes, or social taxes, if any, which
arise in connection with the Option including, without limitation, obligations
arising upon:  (i) the exercise of the Option in whole or in part, (ii) the
transfer, in whole or in part, of any Shares acquired upon exercise of the
Option, or (iii) the lapsing of any restriction with respect to any Shares
acquired on exercise of the Option. Participant shall make adequate provision
for the Company to meet its minimum withholding obligations.
 
(e) Certificate Registration.  The Shares as to which an Option shall be
exercised shall be issued in the name of Participant, the heirs of Participant
(if applicable), or, if requested in writing by Participant, in the name of
Participant and Participant’s spouse. If payment of the option price is
accomplished using a broker-assisted cashless exercise program acceptable to the
Company, in its sole discretion, the certificate or certificates may, at the
Company’s sole discretion, be registered in the name of a nominee who is an
authorized broker for the Company’s same-day sale program. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 10 herein.
 
(f) Restriction on Grant of Option and Issuance of Shares.  The grant of the
Option and the issuance of Shares pursuant to the Option shall be subject to
compliance with all Applicable Laws. The Option may not be exercised if the
issuance of Shares upon such exercise would constitute a violation of any
Applicable Laws. In addition, no Option may be exercised unless (i) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of any Option be in effect with respect to the Shares
issuable upon exercise of the Option, or (ii) in the opinion of legal counsel to
the Company, the Shares issuable upon exercise of any Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of said Act. As a condition to the exercise of any Option, the
Company may require Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any Applicable Laws and to
make any representation or warranty with respect thereto as may be requested by
the Company.
 
(g) Fractional Shares.  The Company shall not be required to issue fractional
Shares upon the exercise of the Option.
 
(h) Survival of Award Agreement Provisions.  To the extent contemplated herein,
the provisions of the Award Agreement shall survive any exercise of the Option
and shall remain in full force and effect.
 
4. NON-TRANSFERABILITY OF THE OPTION.  The Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of Participant, only by Participant.  The terms of the Award Agreement
shall be binding upon the executors, administrators, heirs, successors and
assignees of Participant.
 
5. TERMINATION OF THE OPTION.  The Option shall terminate and may no longer be
exercised on the first to occur of (i) the Option Termination Date as defined
above, (ii) the last date for exercising the Option following termination as a
Service Provider as described in Section 6 herein, or as otherwise set forth in
the Award Agreement.
 
6. TERMINATION OF PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER.
 
(a) Termination of the Option.  If Participant ceases to be a Service Provider
for any reason except by reason of death, Disability or Cause, the Option, to
the extent unexercised and exercisable by Participant on the date on which
Participant ceased to be a Service Provider, may be exercised by Participant
within three (3) months after the date on which Participant’s relationship as a
Service Provider terminates, but in any event no later than the Option
Termination Date.  If Participant’s Service Provider relationship is terminated
because of the death of Participant or Disability of Participant, the Option, to
the extent unexercised and exercisable by Participant on the date on which
Participant ceased to be a Service Provider, may be exercised by Participant (or
Participant’s estate or legal representative) at any time prior to the
expiration of twelve (12) months from the date of such termination, but in any
event no later than the Option Termination Date.  Participant’s Service Provider
relationship shall be deemed to have terminated on account of death if
Participant dies within three (3) months after Participant’s termination of the
Service Provider relationship.
 
(b) Change in Status.  Notwithstanding the above, in the event of Participant’s
change in status from Consultant, Employee or Director to Employee, Consultant
or Director (e.g., an Employee becoming a Consultant), Participant’s status as a
Service Provider shall continue notwithstanding the change in status for the
Options granted hereunder.
 
(c) Exercise Prevented by Applicable Laws.  Except as provided in this Section,
the Option shall terminate and may not be exercised after Participant’s Service
Provider relationship terminates unless the exercise of the Option in accordance
with this Section would constitute a violation of any Applicable Laws. If the
exercise of the Option is so prevented, the Option shall remain exercisable
until three (3) months after the date Participant is notified by the Company or
its Parent or Subsidiary for whom Participant provides service that the Option
is exercisable but in no event later than the Option Termination Date.
 

--------------------------------------------------------------------------------


7. LEAVES OF ABSENCE.  Unless the Administrator provides otherwise or as
otherwise required by Applicable Laws, the Option shall cease to vest on the
91st day of any unpaid leave of absence and shall only recommence upon
Participant’s return to active service.
 
8. RIGHTS AS A SHAREHOLDER.  Participant shall have no rights as a stockholder
with respect to any Shares until the date of the issuance of a certificate or
certificates for the Shares for which the Option has been exercised.  No
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to the date such stock certificate or
certificates are issued.
 
9. NO GUARANTEE OF CONTINUED SERVICE.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE DISCRETION OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THE AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER FOR THE VESTING PERIOD, FOR
ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE OR NOTICE.
 
10. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, OR LIQUIDATION OR
CHANGE OF CONTROL.
 
(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, as well as the price per share of Common Stock covered
by each such outstanding Award, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
 
(b) Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify Participant as soon
as practicable prior to the effective date of such proposed transaction.  The
Administrator in its discretion may provide for Participant to have the right to
exercise his Award until ten (10) days prior to such transaction as to all of
the stock covered thereby, including Shares as to which the Award would not
otherwise be vested or exercisable.
 
(c) Change of Control.  In the event of a Change of Control, each outstanding
Option shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Option,
Participant shall fully vest in and have the right to exercise the Option as to
all of the Optioned Stock, including Shares as to which it would not otherwise
be vested or exercisable. If the Option becomes fully vested and exercisable in
lieu of assumption or substitution in the event of a Change of Control, the
Administrator shall notify Participant in writing or electronically that the
Option shall be fully vested and exercisable for a period of fifteen (15) days
from the date of such notice, and the Option shall terminate upon the expiration
of such period. For the purposes of this paragraph, an Option shall be
considered assumed if, following the Change of Control, the Option confers the
right to purchase or receive, for each Share of Optioned Stock subject to the
Option immediately prior to the Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the Change of Control
by holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change of Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of any Option, for each Share
of Optioned Stock subject to the Option, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change of Control.
 
11. CONDITIONS UPON ISSUANCE OF SHARES.
 
(a) Legal Compliance.  Shares shall not be issued pursuant to the exercise or
vesting of an Award unless the exercise or vesting of such Award and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.
 
(b) Investment Representations.  As a condition to the exercise of an Award, the
Company may require Participant or any authorized person exercising such Award
to represent and warrant at the time of any such exercise that the Shares are
being purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.
 
(c) Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 

--------------------------------------------------------------------------------


12. LEGENDS.  The Company may at any time place legends referencing any
applicable federal and/or state securities restrictions on all certificates
representing shares of stock subject to the provisions of the Award Agreement.
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to the
Option in the possession of Participant in order to effectuate the provisions of
this Section.
 
13. BINDING EFFECT.  The Award Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
 
14. AMENDMENT OR TERMINATION.  The Administrator may at any time amend, alter,
suspend or terminate the Agreement; provided, however, that no such amendment,
alteration, suspension or termination may adversely affect the Option or any
unexercised portion hereof without the written consent of Participant.
Termination of the Agreement shall not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Agreement prior to the date of such termination.
 
15. ENTIRE AGREEMENT; APPLICABLE LAW.  The Award Agreement, along with Plan,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.  To the extent that the Award Agreement sets forth terms and conditions
that are less beneficial to the Participant than the Plan, the terms of the Plan
shall prevail.  The Award Agreement shall be construed in accordance with, and
all disputes hereunder shall be governed by, the laws of the Commonwealth of
Massachusetts without regard to its conflict of laws rules.
 
16. NOTICES.  Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Company at its then current principal
executive office or to such other address as the Company may hereafter designate
to Participant by written notice.  Any notice to be given to Participant
hereunder shall be addressed to Participant at the last address known to the
Company, or at such other address as Participant may hereafter designate to the
Company by written notice.  A notice shall be deemed to have been duly given
when personally delivered or mailed by registered or certified mail to the party
entitled to receive it.
 
 
 
 
               MICROFLUIDICS INTERNATIONAL CORPORATION
 
              By: ________________________________
 


 
  PARTICIPANT

 
  By:                                                                        
                                                                 
 
  Printed Name:                                                      
                                                                  
 
